             Case 5:20-cv-05799-LHK Document 283 Filed 09/30/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    450 Golden Gate Ave., Room 7-5395
     San Francisco, CA 94102
9    Telephone: (415) 436-6646
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
                                                COURT’S ORDER, ECF No. 274
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S
     ORDER, ECF 274
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 283 Filed 09/30/20 Page 2 of 4




1           Pursuant to the Court’s Order, ECF 274, Defendants respectfully submit the attached
2    declaration of James T. Christy, which addresses the communications the Court has received.
3           This declaration is the ninth Mr. Christy has submitted in this matter addressing questions
4    or communications. As each of those declarations has detailed, the communications received by
5    the Court do not reflect any violation of the Temporary Restraining Order or Preliminary
6    Injunction; rather, those communications reflect either misunderstandings of Census Bureau
7    operations or individual personnel disputes. Defendants will continue to comply with any Court
8    order to address future communications. However, as Mr. Christy described in the declaration
9    submitted earlier today, ECF 260-1, responding to these communications has already “detracted
10   significantly from [his] duties as the Assistant Director for Field Operations at the U.S. Census
11   Bureau, and [his] ability to monitor key operations” of the census. Christy Decl. ¶ 15, ECF No.
12   260-1. Indeed, Mr. Christy estimates that, prior to the latest set of responses, he and his staff
13   “devoted over 100 staff hours to research the[] complaints,” which has involved “confirming
14   locations, progress numbers, status of employment, interviewing staff through the Nation and
15   producing documentation.” Id. ¶ 14. Respectfully, this burden is unsustainable.
16          Defendants believe that a more appropriate (and more efficient) course would be to direct
17   any future communications or complaints to the Commerce Department’s Office of Inspector
18   General. See Christy Decl. ¶ 21, ECF No. 244. Plaintiffs are also free to address concerns that
19   they may have with regard to these communications in an appropriate motion, as they have already
20   done, but the Court should not require further seriatim responses.
21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     ORDER, ECF 274
     Case No. 5:20-cv-05799-LHK
                                                     1
             Case 5:20-cv-05799-LHK Document 283 Filed 09/30/20 Page 3 of 4



     DATED: September 30, 2020                 Respectfully submitted,
1

2                                              JEFFREY BOSSERT CLARK
3                                              Acting Assistant Attorney General

4                                              ALEXANDER K. HAAS
                                               Branch Director
5

6                                              DIANE KELLEHER
                                               BRAD P. ROSENBERG
7                                              Assistant Branch Directors
8
                                               /s/ M. Andrew Zee
9                                              M. ANDREW ZEE (SBN 272510)
                                               ALEXANDER V. SVERDLOV
10                                               (New York Bar No. 4918793)
                                               Trial Attorneys
11
                                               U.S. Department of Justice
12                                             Civil Division - Federal Programs Branch
                                               450 Golden Gate Ave., Room 7-5395
13                                             San Francisco, CA 94102
                                               Telephone: (415) 436-6646
14

15                                             Attorneys for Defendants

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     ORDER, ECF 274
     Case No. 5:20-cv-05799-LHK
                                           2
             Case 5:20-cv-05799-LHK Document 283 Filed 09/30/20 Page 4 of 4




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 30th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                                /s/ M. Andrew Zee
                                                 M. ANDREW ZEE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
